Title: To George Washington from Thomas FitzSimons, 21 October 1793
From: FitzSimons, Thomas
To: Washington, George


          
            Sir
            Philada 21. October 1793.
          
          The death of Mr Phile the late Naval Officer of this district haveing left a vacancy in
            an important Office I beg leave to Call your attention to my worthy friend Mr Clymer on
            Whose Capacity for executeing the duties of that office it is Unnecessary for me to make
            any observation. he has for some time been determined on resigning the Appointment he at
            present holds and only waited till the business was properly Arranged and time was
            afforded to find a proper Sucessor.
          It would be presumption in me to Suggest any reasons that should induce the President
            to give him this appointment in preference to many others who will apply for it.
          I will only take the liberty to add that it would gratify a Great Number of people in
            this City who are Among the most respectable And the Most Zealous Supporters of
            Government. With the Greatest respect I am Sir Yr Mo. hble Servt
          
            Thos FitzSimons
          
        